DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/23/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 103 as obvious over USPAP 2013/0180769 to Aoshima in view of USPAP 2011/0083890 to Tanaka and/or USPAP 2012/0111621 to Ohigashi and further in view of (when necessary) USPN 4,563,385 to Bhatt, USPAP 2009/0104429 to Goto, USPAP 2007/0098910 to Yamagata, USPN 4,046,740 to Thornburrow, and/or USPN 6,325,110 to Scari.


Claim 1, Aoshima discloses a moulded laminated reinforced composite glass comprising: 10% to 20% by vol. of glass; and 80% to 90% by vol. nano composite including, a resin of polyester and/or epoxy, a curing system, and nano particles uniformly dispersed in the resin; and 5% to 10% by vol. fabric embedded within the resin (see entire document including [0018]-[0025], [0059]-[0066] and [0071]-[0078]). The composite glass comprises by vol. of the composite glass 30 to 90% of the nano composite, and the nano composite further includes by vol. of the nano composite 10 to 80% fabric embedded within the resin matrix ([0020] and [0058]). Therefore, Aoshima discloses that the nano composite may include by vol. of the composite glass 3 to 72% (10% of 30% = 3% and 80% of 90% = 72%) fabric embedded within the resin matrix ([0020] and [0058]).
Aoshima discloses that the filler nano particle is preferably within a range of from 5 to 75% by volume [0061] but Aoshima does not appear to mention including the nano particle in an amount of 0.1 to 1 percent by volume. Tanaka discloses that it is known in the art to include two differently sized filler particles, a nano particle and a larger diameter particle, to provide excellent heat resistance, flame resistance, and good impregnation (see entire document including [0006]-[0023], [0092], [0099], and [0100]). Tanaka discloses that the weight ratio of the large particle to the nano particle is from 1 to 80 [0100]. Therefore, it would have been obvious to one having ordinary skill in the art to include the claimed amount of nano particle, as taught by Tanaka, motivated by a desire to provide excellent heat resistance, flame resistance, and good impregnation. Further, Ohigashi discloses that it is known in the art to include differently sized filler particles, including a nano particle and a larger diameter particle, to provide excellent impregnation (see entire document including [0002]-[0045]). Ohigashi discloses a nano particle weight percentage of 0.5% to 5% and a larger particle weight percentage of 20 to 65% ([0077], [0083] and [0086]). Therefore, it would have been obvious to one having ordinary skill in the art to include the claimed amount of nano particle, as taught by Ohigashi, motivated by a desire to provide excellent impregnation.

Regarding the fabric being a “uni-directionally or bi-directionally tensioned” a specific amount of tension is not claimed. Therefore, the claimed tensioned fabric encompasses a fabric tensioned a minute amount wherein the fabric is patentably indistinguishable from a non-tensioned fabric. As a result, the fabric of Aoshima reads on the current claims. It is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if the applicant intends to rely on Examples in the specification or in a submitted declaration to show non-obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art. Plus, Bhatt discloses that it is known in the art to tension a fabric to improve resin impregnation, improve dimensional stability, and/or lower costs (see entire document including column 3, lines 5-31). Therefore, it would have been obvious to one having ordinary skill in the art to construct the composite with a tensioned fabric, as taught by Bhatt, to improve resin impregnation, improve dimensional stability, and/or lower costs.
Claim 2, the composite glass comprises by vol. of the composite glass 30 to 90% of the nano composite [0020].
Claim 3, the glass has a thickness of 1 mm to 30 mm ([0108] and [0110]). 
Claim 4, the glass is surface treated with coupling agent or coated with polymeric system or surface treated with coupling agent followed by coating with polymeric system [0083]. 
Claim 5, the nano composite includes 2% to 5% by volume curing system ([0051]-[0054], [0059]-[0066], and [0070]-[0078]). 
Claim 6, Aoshima does not appear to mention the nano composite including vinyl acetate and/or methanol but Goto discloses that it is known in the art to use an epoxy resin comprising vinyl acetate (see entire document including [0001], [0009], [0043] and [0049]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the epoxy resin of Aoshima from any suitable epoxy material, such as epoxy comprising vinyl acetate, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. Plus, the examiner takes official notice (now admitted prior art) that methanol is a well-known solvent in the art. 
Claim 7, the resin is thermosetting and/or thermoplastic ([0051]-[0054]). 
Claim 8, Aoshima discloses the use of an unsaturated polyester and a curing system ([0070]-[0078]) but Aoshima does not appear to specifically mention the curing system including cobalt octoate and methyl ethyl ketone peroxide. Thornburrow discloses that it is known in the art to use a curing system including cobalt octoate and methyl ethyl ketone for unsaturated polyester to increase the curing rate (see entire document including column 1, lines 3-58). Therefore, it would have been obvious to one having ordinary skill in the art to use a curing system including cobalt octoate and methyl ethyl ketone to increase the curing rate.
Claim 9, the nano particle is selected from carbon nano tubes (CNT), nano clay, nano silica, and/or nano zeolite ([0059]-[0066]). 
Claim 10, Aoshima discloses that the glass may be surface treated with a coupling agent [0083] but Aoshima does not appear to specifically mention coupling agents selected from amino isopropyl ethoxysilane, isopropyl triisostearoyltitanate, g-aminopropyltrimethoxysilane, sebacoyl chloride and toluene diisocynate. Yamagata discloses that it is known in the art to use g-aminopropyltrimethoxysilane as a coupling agent (see entire document including [0067]). Plus, the Office takes official notice (now admitted prior art) that the claimed coupling agents are known in the art. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use any known coupling agent, such as claimed, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Claims 12 and 13, the fabric may comprise polyester or glass [0056].
Claim 14, Aoshima does not appear to mention the directionality or basis weight of the glass fabric but Scari discloses that it is conventional in the art to use a unidirectional or bidirectional glass fabric with a basis weight of between 70-200 GSM (see entire document including Figure 7, column 2, lines 1-29, and column 4, lines 16-64). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the glass fabric of Aoshima with any suitable construction and basis weight, such as claimed, motivated by a desire to form a product with optimal dimensional stability and/or because it is within the general skill of a worker in the art to select a fabric basis weight on the basis of its suitability and desired characteristics.

Response to Arguments
Applicant's arguments filed 6/23/2022 have been considered but are moot in view of the new ground(s) of rejection.	 
Regarding the fabric being a “uni-directionally or bi-directionally tensioned” a specific amount of tension is not claimed. Therefore, the claimed tensioned fabric encompasses a fabric tensioned a minute amount wherein the fabric is patentably indistinguishable from a non-tensioned fabric. As a result, the fabric of Aoshima reads on the current claims. It is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if the applicant intends to rely on Examples in the specification or in a submitted declaration to show non-obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art. Plus, Bhatt discloses that it is known in the art to tension a fabric to improve resin impregnation, improve dimensional stability, and/or lower costs (see entire document including column 3, lines 5-31). Therefore, it would have been obvious to one having ordinary skill in the art to construct the composite with a tensioned fabric, as taught by Bhatt, to improve resin impregnation, improve dimensional stability, and/or lower costs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789